Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 04, 2016

The Court of Appeals hereby passes the following order:

A16D0299. WILLIE SUGGS et al. v. NAJARIAN HOLDINGS, LCC.

      This dispossessory proceeding commenced in magistrate court. Following an
unfavorable ruling, Willie and Jonita Suggs appealed to the superior court. On
September 29, 2015, the superior court entered an order and writ of possession in
favor of Najarian Holdings, LLC, and ordered the Suggs to pay rent into the court’s
registry, but it reserved the remaining issues for trial.1 Thereafter, on March 10,
2016, the superior court entered an order disbursing the funds held in the court’s
registry to Najarian Holdings, LLC. On March 18, 2016, the Suggs filed this
application for discretionary appeal from that order. We, however, lack jurisdiction.
      The underlying subject matter of this case is the dispossessory matter. See
Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336
(715 SE2d 752) (2011). And, pursuant to OCGA § 44-7-56, an appeal from a
dispossessory judgment must be filed within seven days of the date the judgment was
entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999).
The superior court’s judgment was entered on March 10, 2016, and the Suggs filed
this application on March 18, 2016, 8 days after the superior court’s order was
entered. Accordingly, the appeal is untimely and hereby DISMISSED for lack of
jurisdiction.


      1
        The Suggs filed an application for discretionary appeal of this order in case
no. A16D0077. That appeal was dismissed for the Suggs’ failure to comply with
interlocutory appeal procedures because issues remained pending in the superior
court and there was no final judgment.
Court of Appeals of the State of Georgia
                                     04/04/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.